DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 1 and 3-9.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
 
Applicants' arguments, filed 01/11/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1, 3-5, 8, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Missbichler et al (U.S. Patent Application Pub. No. 2008/0193491 published on 08/14/2008; of record) in view of Heatley et al (“Increased plasma histamine levels in migraine patients,” Clinical Allergy, Volume 12, No. 2, pgs. 145-149 (1982)).
Missbichler et al teach compositions for treating histamine-induced diseases and conditions and reducing histamine from the gastro-intestinal tract comprising diaminooxidase (“DAO”) (also commonly known as amine oxidase, histaminase, or diamine oxidase) (Abstract and para [0001], [0053], and [0054]) wherein the composition is in the form of a functional food, including a food, a food supplement (i.e., a nutritional supplement), or a dietary foodstuff comprising DAO (para [0032], [0053], and [0054]) and a method of treatment comprising administering the functional food (para [0032]) wherein the histamine-induced diseases and conditions include headaches (para [0012]).
Missbichler et al further teach the functional food wherein, in an exemplary embodiment, the composition comprises 3% by weight of DAO (para [0064]).
Missbichler et al further teach the functional food wherein, in exemplary embodiments, the DAO is extracted from animal organisms and is also made recombinantly (i.e., of biotechnological original) (para [0041]-[0047]).
Missbichler et al further teach the functional food wherein, in an exemplary embodiment, the oral composition is in the form of a gastric-juice resistant (i.e., 
Missbichler et al further teach the functional food in the form of pellets having an average diameter of from 0.5 to 5 mm, in particular of from 0.7 to 2 mm. Such size has the advantage that the pellets can quickly pass the stomach (para [0036]).
Although Missbichler et al teach a method of treating histamine-induced diseases and conditions, including headaches, Missbichler et al lack sufficient specificity for specifically treating patients suffering from a migraine.
Heatley et al teach that plasma histamine levels are significantly elevated in patients with migraines both during headache attacks and symptom-free periods (Abstract) as a result of histamine that is released from mast cells in migraine patients (page 148, second full paragraph).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to specifically treat a patient that is suffering from migraines because Missbichler et al teach treating histamine-induced diseases and conditions, including headaches by administering a functional food comprising DAO, Heatley et al teach that plasma histamine levels are significantly elevated in patients with migraines both during headache attacks and symptom-free periods as a result of histamine that is released from mast cells in migraine patients, and, therefore, one of ordinary skill in the art would have been motivated to use the method of Missbichler et al to specifically treat a patient suffering from migraines since histamine is known to be causally connected to migraines.

As to claim 5, a food composition is necessarily either dairy-based or non-dairy-based and, thus, meets the claim.
As to claim 9, Missbichler et al disclose wherein the food composition may be in the form of a capsule and wherein a size of 0.5 to 5 mm has the advantage of quickly passing the stomach. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition as a capsule with a size of 0.5 to 5 mm (i.e. microcapsule) in order to have the capsule passing the stomach quickly as taught by Missbichler et al. 

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Missbichler et al in view of Heatley et al as applied to claims 1, 3-5, 8, and 9 above, and further in view of Bodmer et al (“Biogenic amines in foods: histamine and food processing,” Inflammation Research, Vol. 48, Issue 6, pgs. 296-300 (1999); of record).
Missbichler et al and Heatley et al teach a functional food composition as applied to claims 1, 3-5, 8, and 9 above as set forth, supra.

Bodmer et al teach the toxicity of histamine content in foods and beverages (Abstract) and that DAO provides a detoxification system that, if inefficient, leads to toxic effects because biogenic amines such as histamine are readily absorbed get into systemic circulation (page 296, col 2, second full paragraph).
Bodmer et al further teach that a particular beverage with a neglectibly low histamine content is fresh grape juice (page 297, col 2, first full paragraph and page 298, col 1, third full paragraph) and milk and dairy products (page 297, col 1, fourth and fifth full paragraph and Table 1) and that foodstuffs (food and beverages) with low levels of histamine increases food quality and allow individuals at risk a more diversified nutrition (page 299, col 1, last paragraph to page 230, col 1, last paragraph).
As to claim 7, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the functional food of Missbichler et al by specifically using fresh grape juice as the specific foodstuff as taught by Bodmer et al because Missbichler et al teach an embodiment where the functional food composition comprising DAO are used in dietary foodstuffs for reducing histamine and treating histamine induced diseases and disorders and Bodmer et al teach that fresh grape juice is particularly useful to facilitate DAO detoxify biogenic amines such as histamine as a dietary foodstuff because it has a neglectibly low histamine content, which provides an added benefit of increasing food quality and allowing individuals at risk a more diversified nutrition.
prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the functional food of Missbichler et al by specifically using milk or other dairy products as the specific foodstuff as taught by Bodmer et al because Missbichler et al teach an embodiment where the functional food composition comprising DAO are used in dietary foodstuffs for reducing histamine and treating histamine induced diseases and disorders and Bodmer et al teach milk or other dairy products are particularly useful to facilitate DAO detoxify biogenic amines such as histamine as a dietary foodstuff because it has a neglectibly low histamine content, which provides an added benefit of increasing food quality and allowing individuals at risk a more diversified nutrition.


Response to Arguments
	Applicant argues that Missbichler administers compositions with DAO percentages of 3%, which is three times higher than the upper range of the claimed DAO percentage.
	The Examiner does not find Applicant’s argument to be persuasive. Since Missbichler discloses wherein DAO degrades histamine, it would have been obvious to one of ordinary skill in the art to have optimized the amount of DAO depending on the amount of histamine that needs to be degraded. 

	Applicant argues that Missbichler remains entirely silent on migraines. 
	The Examiner does not find Applicant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every 

	Applicant argues that migraines are distinguishable from headaches. Moreover, numerous migraines exist that exclude headaches.
	The Examiner does not find Applicant’s argument to be persuasive. It was never stated in the rejection wherein it would be obvious to use the composition of Missbichler to treat migraines because it treats headaches.

	Applicant argues that a skilled person in the art would have recognized that medicaments usually employed for treating headaches cannot be employed for treating migraines. For instance, ibuprofen is sometimes used for treating headaches. However, a person also suffering from nausea or vomiting associated with migraines could not use ibuprofen because nausea or vomiting is a common side effect when taking ibuprofen. 
The Examiner does not find Applicant’s argument to be persuasive. Applicant has not shown wherein medicaments usually employed for treating headaches cannot be employed for treating migraines. Not all individuals experience side effects when taking a medication. Therefore, a person suffering from nausea or vomiting associated with migraines can take ibuprofen. Additionally, Applicant has not shown wherein all medicaments usually employed for treating headaches cannot be employed for treating migraines. As discussed in the rejection, the composition of Missbichler treats histamine-induced diseases and histamine is known to be causally connected to 

	Applicant argues that Heatley affirms the aforementioned lack of a reasonable expectation of success for the invention by indicating that histamine alone is unlikely to be solely responsible for all the patho-physiological events known to occur in migraine.
	The Examiner does not find Applicant’s argument to be persuasive. Immediately following that sentence, Heatley discloses “[h]owever, if mast cell degranulation is responsible for histamine release in migraine patients, synchronous release of other agents capable of stimulating cell chemotaxis and activation and chemical mediators may be important….It is of interest that migraine sufferers are reported to have increased basal gastric acid levels and an increased incidence of peptic ulcers and it is conceivable that free circulating histamine may be responsible for these effects. It appears likely that histamine is released from mast cells in migraine patients.” As such, one of ordinary skill in the art would have had a reasonable expectation of success of using a composition that treats histamine-induced diseases to treat migraine patients since histamine may be present in migraine patients. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that the combination of Missbichler with Heatley would have resulted in the utilization of sodium cromoglycate rather than DAO to treat migraines.


Applicant argues that in view of the criticality of the aforementioned ranges of DAO concentration, it would not have been obvious to optimize the amount of DAO to the claimed ranges.
The Examiner does not find Applicant’s argument to be persuasive. Comparing a composition with DAO with a composition not comprising DAO does not show wherein the claimed concentration of DAO is critical. Compositions comprising DAO are known in the art as taught by Missbichler. In order to show that the claimed amount of DAO is critical, Applicant would need to compare the claimed invention with a composition comprising DAO in an amount that is outside of the claimed range and show how the claimed invention is unexpected. 

Applicant argues that Bodmer does not cure the deficiencies of Missbichler and Heatley.
The Examiner submits that arguments with regards to Missbichler and Heatley are discussed above and are unpersuasive. Therefore, the rejection with Bodmer is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos. 14/871,694, 14/005,045, and 15/283,778 in view of Heatley et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a method of administering a composition comprising DAO.  
It would have further been prima facie obvious to one of ordinary skill in the art at the time the invention was made to specifically treat a patient that is suffering from migraines because the method recited in the claims treats histamine 
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1 and 3-9 are rejected.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612